EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 4, 7, 8, 9, 19, 11 and 13 are amended as follows:

Claim 4. (Original) The polymer ammunition cartridge of claim 3, wherein the second segment has a second segment angle is about 1 degree and the first segment has a first segment angle of [is] about 3 degrees; or about 0 degrees.

Claim 7. (Original) The polymer ammunition cartridge of claim 9, wherein the second segment has a second segment angle is about 1 degree and the first segment has a first segment angle of [is] about 3 degrees.

Claim 8. (Original) The polymer ammunition cartridge of claim 9, wherein the second segment has a second segment angle is about 3 degrees and the first segment has a first segment angle of [is] about 0 degrees.

Claim 9. (Original) The polymer ammunition cartridge of claim 1 [9], further comprising an insert height that extends from the top surface to the tip, wherein the insert height is about 0.355 inches.

1 [9], further comprising an insert height that extends from the top surface to the tip, wherein the insert height is about 0.375 inches.

Claim 11. (Original) The polymer ammunition cartridge of claim 1 [9], further comprising an insert height that extends from the top surface to the tip, wherein the insert height is about 0.395 inches.

Claim 13. (Currently Amended) The polymer ammunition cartridge of claim 12, wherein the second segment has a second segment angle is about 1 degree and the first segment has a first segment angle of [is] about 3 degrees; or about 0 degrees.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed polymer ammunition cartridge, most notably the feature of, “…a primer flash hole aperture positioned in the primer recess through the bottom surface; and a flash aperture groove in the primer recess and positioned around the primer flash hole aperture and adapted to receive a polymer overmolding through the primer flash hole aperture; a polymeric middle body comprising a polymeric body extending from a body coupling over at least a portion of the primer insert, wherein the polymeric body is molded over the coupling element and into the primer flash hole aperture and into the groove to form a primer flash hole…”, in combination with the other structure as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641